Title: From George Washington to the Virginia Legislature, 27 April 1790
From: Washington, George
To: Virginia Legislature


United States [New York] 
Gentlemen,April 27th 1790 
With a due sense of the affectionate terms in which your affection is conceived, I offer my best thanks for your congratulations on my election to the Chief Magistracy of a free and enlightened Nation.
If I have been enabled to make use of whatever abilities Heaven has been pleased to confer upon me, with any advantage to our common Country, I consider it not less owing to the fostering encouragement I received in early life from the Citizens of the Commonwealth in which I was born, than to the persevering support I have since experienced from my fellow-Citizens collectively, in the course of their exertions, which, under Divine Providence, saved their Liberties and established their Independence.
However I may have confirmed my professions by my conduct, I can claim no merit for having been involved in the duties of a military command through necessity, or for having retired to the state of a private citizen through inclination. But I may be permitted to avow, that the construction you are pleased to put upon my motives for returning to public life is peculiarly satisfactory to me. Because I receive, from the voice of my Countrymen,

the only reward I wished for the sacrafice—a just interpretation of the principles by which, I am conscious, I have been actuated.
Accustomed to have my actions viewed through a favorable medium by my fellow-Citizens in general, and more especially by those of my native State; I can but poorly compensate for such indulgence, by the purest emotions of gratitude, demonstrated in an active devotion to that Republican Government, which is so deservedly the first object of their political attachment.
In looking forward to that awful moment, when I must bid adieu to Sublunary Scenes, I anticipate the consolation of leaving our Country in a prosperous condition. And, while the curtain of seperation shall be drawing, my last breath will, I trust, expire in a prayer for the temporal and eternal felicity of those, who have not only endeavoured to gild the evening of my days with unclouded serenity, but extended their desires to my happiness hereafter in a brighter world.

Go: Washington

